             Case 2:19-cv-02176-CM-GEB Document 1 Filed 04/04/19 Page 1 of 11




 1                                  UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF KANSAS

 3                                                     Case No.
     CASEY NEWLIN,
 4
                       Plaintiff,                      COMPLAINT AND DEMAND FOR
 5
                                                       JURY TRIAL
 6   v.
                                                            1.   TCPA, 47 U.S.C. § 227 et. seq.
 7                                                          2.   FDCPA, 15 U.S.C. § 1692 et. seq.
     MIDLAND CREDIT MANAGEMENT, INC.                        3.   KCPA, K.S.A. § 50-623 et. seq.
 8                                                          4.   Intrusion Upon Seclusion
     and MIDLAND FUNDING LLC.
                                                            5.   K.S.A. § 60-3701
 9
                      Defendants.
10                                                     (Unlawful Debt Collection Practices)

11
12                          COMPLAINT AND DEMAND FOR JURY TRIAL
13           Plaintiff Casey Newlin (“Plaintiff” or “Ms. Newlin”), through her attorneys, alleges
14   the following against Midland Credit Management, Inc., (“MCM”), and Midland Funding
15   LLC, (“Midland’), (collectively “Defendants”):
16
                                           INTRODUCTION
17
          1. Count I of Plaintiff’s Complaint is based upon the Telephone Consumer Protection Act
18
             (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that broadly regulates the
19
             use of automated telephone equipment. Among other things, the TCPA prohibits certain
20
             unsolicited marketing calls, restricts the use of automatic dialers or prerecorded
21
             messages, and delegates rulemaking authority to the Federal Communications
22
             Commission (“FCC”).
23
24        2. Count II of Plaintiff’s Complaint is based upon the Fair Debt Collection Practices Act

25           (“FDCPA”), 15 U.S.C. § 1692 et. seq., which prohibits debt collectors from engaging

26           in abusive, deceptive and unfair practices in connection with the collection of consumer

27           debts.
28
                                                      -1-
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 2:19-cv-02176-CM-GEB Document 1 Filed 04/04/19 Page 2 of 11




 1   3.   Count III of Plaintiff’s Complaint is based upon Kansas Consumer Protection Act
 2        (“KCPA”), K.S.A. 50-623 et seq., which protects consumers from suppliers who
 3        commit deceptive and unconscionable debt collection practices.
 4   4.   Count IV of Plaintiff’s Complaint is based upon the Invasion of Privacy – Intrusion
 5
          Upon Seclusion, as derived from § 652B of the Restatement (Second) of Torts. § 652B
 6
          prohibits an intentional intrusion, “physically or otherwise, upon the solitude or
 7
          seclusion of another or his private affairs or concerns… that would be highly offensive
 8
          to the reasonable person.”
 9
     5.   Count V Plaintiff’s Complaint is based upon Punitive Damages, K.S.A § 60-3701,
10
          which allows a Plaintiff to recover punitive damages where it is proven “by clear and
11
          convincing evidence in the initial phase of the trial, that the defendant acted toward the
12
13        plaintiff with willful conduct, wanton conduct, fraud or malice.”

14                               JURISDICTION AND VENUE

15   6. Jurisdiction of the court arises under 28 U.S.C. § 1331 and 47 U.S.C. § 227.
16   7. Venue is proper pursuant to 28 U.S.C. 1391(b)(2) in that a substantial part of the events
17
          or omissions giving rise to the claim occurred in this District.
18
     8. Defendants transact business here; therefore, personal jurisdiction is established.
19
                                             PARTIES
20
     9. Plaintiff is a natural person residing in Kansas.
21
     10. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
22
     11. Plaintiff is a “consumer” as defined by K.S.A. § 50-624(b).
23
     12. Defendant MCM is a “supplier” as defined by K.S.A. § 50-624(l).
24
25   13. Defendant MCM is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

26   14. Defendant Midland is a “supplier” as defined by K.S.A. § 50-624(l).

27   15. Defendant Midland is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

28
                                                    -2-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:19-cv-02176-CM-GEB Document 1 Filed 04/04/19 Page 3 of 11




 1   16. At all relevant times herein, Defendant MCM, was a company engaged, by use of mails
 2      and telephone, in the business of collecting a debt from Plaintiff which qualifies as a
 3      “consumer transaction,” as defined by K.S.A. § 50-624(c).
 4   17. At all relevant times herein, Defendant, MCM, was a company engaged, by use of mails
 5
        and telephone, in the business of collecting a debt from Plaintiff which qualifies as a
 6
        “debt,” as defined by FDCPA 15 U.S.C. § 1692a(5).
 7
     18. Defendant is a debt collector with its principal place of business located in San Diego,
 8
        California. Defendant can be served with process through its agent, Corporation Service
 9
        Company, at 2900 SW Wanamaker Drive, Suite 204, Topeka, KS 66614.
10
     19. At all relevant times herein, Defendant Midland, was a company engaged, by use of
11
        mails and telephone, in the business of collecting a debt from Plaintiff which qualifies
12
13      as a “consumer transaction,” as defined by K.S.A. § 50-624(c).

14   20. At all relevant times herein, Defendant, Midland, was a company engaged, by use of

15      mails and telephone, in the business of collecting a debt from Plaintiff which qualifies

16      as a “debt,” as defined by FDCPA 15 U.S.C. § 1692a(5).
17   21. Defendant is a debt collector with its principal place of business located in San Diego,
18      California. Defendant can be served with process through its agent, Corporation Service
19      Company, at 2900 SW Wanamaker Drive, Suite 204, Topeka, KS 66614.
20   22. Defendant acted through its agents, employees, officers, members, directors, heirs,
21
        successors, assigns, principals, trustees, sureties, subrogees, representatives, and
22
        insurers.
23
                                 FACTUAL ALLEGATIONS
24
     23. Defendants are attempting to collect an alleged debt from Plaintiff.
25
     24. In or around January 2018, Plaintiff received a letter from Capital One Bank indicating
26
        that Defendant Midland Funding LLC acquired her alleged Capital One Bank account.
27
28
                                                 -3-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:19-cv-02176-CM-GEB Document 1 Filed 04/04/19 Page 4 of 11




 1   25. On or about January 25, 2018 at 1:41 p.m., Plaintiff sent a letter to Defendant MCM via
 2      fax disputing the alleged debt that MCM was attempting to collect on.
 3   26. Further, the letter indicated that any telephone calls received from Defendant MCM
 4      would be considered harassing and that Defendant MCM should respond in writing
 5
        only.
 6
     27. Plaintiff did not receive a response from Defendant MCM to her January 25, 2018 letter.
 7
     28. In or around February 2019, Plaintiff received a letter from Defendant MCM dated
 8
        February 21, 2018.
 9
     29. The February 21, 2018 letter was the initial communication from Defendant MCM.
10
     30. Again, on or about February 24, 2018, at 9:55 p.m., Plaintiff sent another letter to MCM
11
        via fax disputing the alleged debt that MCM was attempting to collect on.
12
13   31. Further, the letter indicated that no response was made to the first letter and indicated

14      that any telephone calls would be considered harassment and that MCM should respond

15      in writing only.

16   32. Defendant MCM did not respond to Plaintiff’s validation request.
17   33. In or around June 2018, MCM began an automated debt collection call campaign to
18      Plaintiff’s cellular phone number ending in 1265.
19   34. The calls placed by Defendant MCM originated from (480) 448-3770, (800) 305-2252,
20      (877) 365-9864, (320) 207-5848, (877) 434-3807, (858) 221-0187, (480) 448-3778,
21
        (619) 354-6301, (855) 967-7399, and (877) 236-7498. Upon information and belief,
22
        these phone numbers are owned, operated or controlled by Defendant MCM or its
23
        agent(s).
24
     35. On at least one occasion, Plaintiff answered a phone call from Defendants; Plaintiff
25
        heard a short pause before one of Defendants’ agents began to speak, indicting the use
26
        of an automated telephone dialing system.
27
28
                                                  -4-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:19-cv-02176-CM-GEB Document 1 Filed 04/04/19 Page 5 of 11




 1   36. On or about August 22, 2018, at 3:03 p.m., Plaintiff received a phone call from
 2      Defendant on her cell phone; Plaintiff heard a short pause before one of Defendants’
 3      agents began to speak, indicting the use of an automated telephone dialing system.
 4   37. During this conversation, Plaintiff spoke to a representative, who indicated that
 5
        Defendants were attempting to collect a debt.
 6
     38. Plaintiff clearly stated to the representative that she was going through a financial
 7
        hardship and wanted Defendants to quit calling her.
 8
     39. Between June 23, 2018 and August 22, 2018, Defendants called Plaintiff’s cellular
 9
        phone no less than one-hundred (100) times after requesting for Defendants to contact
10
        her in writing only.
11
     40. MCM did not validate the debt as requested by Plaintiff and as required under the
12
13      FDCPA, 15 U.S.C. 1692g.

14   41. MCM did not cease collection activities as required under the FDCPA, 15 U.S.C. §

15      1692g, until it obtained verification of the debt

16   42. There were several occasions where the Defendants called the Plaintiff multiple times
17      in one day, calling up to four (4) times in one day.
18   43. Defendant’s calls were excessive and done with the purpose of attempting to harass
19      Plaintiff into making a payment on the account.
20   44. The calls violated the KCPA by:
21
            a. Engaging in unconscionable acts or practice in connection with a consumer
22
                transaction, (K.S.A § 50-627(a))
23
            b. Defendants knew that Plaintiff had disputed the debt and requested that
24
                Defendants contact her in writing on two (2) separate occasions, and
25
                Defendants ignored those requests and contacted her.
26
            c. As such, Capital One is liable under KCPA § 50-623 et seq., for actual or
27
                statutory damages, which one is greater, and attorney fees and costs.
28
                                                   -5-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:19-cv-02176-CM-GEB Document 1 Filed 04/04/19 Page 6 of 11




 1   45. The conduct was not only willful but was done with the intention of causing Plaintiff
 2      such distress, so as to induce her to pay the debt.
 3   46. Further, the conduct was done with such frequency so as to harass Plaintiff.
 4   47. As a result of Defendant’s conduct, Plaintiff has sustained actual damages including but
 5
        not limited to, stress, anxiety, embarrassment, emotional and mental pain and anguish.
 6
                                             COUNT I
 7
                           (Violations of the TCPA, 47 U.S.C. § 227)
 8
 9   48. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

10      though fully stated herein.

11   49. Defendants violated the TCPA. Defendant’s violations include, but are not limited to

12      the following:
13          a. Within four years prior to the filing of this action, on multiple occasions,
14              Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
15              pertinent part, “It shall be unlawful for any person within the United States . . .
16              to make any call (other than a call made for emergency purposes or made with
17
                the prior express consent of the called party) using any automatic telephone
18
                dialing system or an artificial or prerecorded voice — to any telephone number
19
                assigned to a . . . cellular telephone service . . . or any service for which the called
20
                party is charged for the call.
21
            b. Within four years prior to the filing of this action, on multiple occasions,
22
                Defendant willfully and/or knowingly contacted Plaintiff at Plaintiff’s cellular
23
                telephone using an artificial prerecorded voice or an automatic telephone dialing
24
25              system and as such, Defendants knowing and/or willfully violated the TCPA.

26   50. As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is entitled to an award

27      of five hundred dollars ($500.00) in statutory damages, for each and every violation,

28
                                                    -6-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:19-cv-02176-CM-GEB Document 1 Filed 04/04/19 Page 7 of 11




 1      pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that Defendants knowingly
 2      and/or willfully violated the TCPA, Plaintiff is entitled to an award of one thousand five
 3      hundred dollars ($1,500.00), for each and every violation pursuant to 47 U.S.C. §
 4      227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 5
                                           COUNT II
 6
                             (Violations of the FDCPA, 15 U.S.C. § 1692)
 7
     51. Plaintiffs incorporates herein by reference all of the above paragraphs of this complaint
 8
 9      as though fully set forth herein at length.

10   52. Defendants violated the FDCPA. Defendant’s violations include, but are not limited to,

11      the following:

12          a. Defendant violated the FDCPA by collecting or attempting to collect a consumer
13              debt without complying with the provisions of Sections 1692b to 1692j,
14              inclusive, of Title 15 of the United States Code (Fair Debt Collection Practices
15              Act).
16          b. Defendants violated 15 U.S.C. § 1692d by causing a telephone to ring or
17
                engaging any person in telephone conversation repeatedly or continuously with
18
                intent to annoy, abuse, or harass any person at the called number;
19
            c. Defendants violated 15 U.S.C. § 1692g by continuing collection activity after
20
                Plaintiff disputed the debt without obtaining verification of the debt or a copy of
21
                a judgment, or the name and address of the original creditor, and a copy of such
22
                verification or judgment, or name and address of the original creditor and
23
                mailing such to the consumer.
24
25   53. Defendants’ acts, as described above, were done knowingly and willfully.

26
27
28
                                                  -7-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:19-cv-02176-CM-GEB Document 1 Filed 04/04/19 Page 8 of 11




 1   54. As a result of the foregoing violations of the FDCPA, Defendants are liable to Plaintiffs
 2      for declaratory judgment that Defendants’ conduct violated the FDCPA, actual
 3      damages, statutory damages, and attorney’s fees and costs.
 4                                           COUNT III
 5
              (Violations of the Kansas Consumer Protection Act, 50-623 et seq.)
 6
     55. Plaintiff incorporates by reference all of the above paragraphs of this
 7
        Complaint as though fully set forth herein.
 8
     56. Defendants violated the KCPA. Defendants’ violations include, but are not limited
 9
        to, the following:
10
            a. Defendants violated § 50-627(a) of the KCPA, which states in pertinent part, “No
11
                supplier shall engage in any unconscionable act or practice in connection with a
12
13              consumer transaction. An unconscionable act or practice violates this act whether

14              it occurs before, during or after the transaction.”

15                   i. By calling Plaintiff no less than one-hundred (100) times after being told

16                       to contact Plaintiff in writing only on two (2) occasions and to quit calling
17                       her, the Defendant acted in an unconscionable manner, and therefore,
18                       violated the KCPA.
19                  ii. By continuously calling Plaintiff after she requested verification of the
20                       debt and Defendants ignored both requests to obtain verification of the
21
                         debt, the Defendant acted in an unconscionable manner, and therefore,
22
                         violated the KCPA.
23
     57. Defendants’ acts, as described above, were done intentionally with the purpose of
24
        coercing Plaintiff to pay an alleged debt.
25
     58. As a result of the foregoing violations of the KCPA act, 50-623 et seq., Defendant’ are
26
        liable to Plaintiff for actual damages or statutory damages, whichever one is greater, and
27
        attorney fees.
28
                                                   -8-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:19-cv-02176-CM-GEB Document 1 Filed 04/04/19 Page 9 of 11




 1                                           COUNT IV
 2                                   (Intrusion Upon Seclusion)
 3   59. Plaintiff incorporates herein by reference all of the above paragraphs of this Complaint
 4      as though fully set forth herein at length.
 5
     60. Restatement of the Law, Second, Torts § 652(b) defines intrusion upon seclusion as,
 6
        “One who intentionally intrudes…upon the solitude or seclusion of another, or his
 7
        private affairs or concerns, is subject to liability to the other for invasion of privacy, if
 8
        the intrusion would be highly offensive to a reasonable person.”
 9
     61. Defendant violated Plaintiff’s privacy. Defendant’s violations include, but are not
10
        limited to, the following:
11
            a. Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s
12
13              solitude and seclusion by engaging in harassing phone calls in an attempt to

14              collect on an alleged debt despite numerous requests for the calls to cease.

15          b. The number and frequency of the telephone calls to Plaintiff by Defendant after

16              several requests for the calls to cease constitute an intrusion on Plaintiff’s
17              privacy and solitude.
18          c. Defendant’s conduct would be highly offensive to a reasonable person as
19              Plaintiff received calls that often-interrupted Plaintiff’s work and sleep schedule.
20          d. Defendant’s acts, as described above, were done intentionally with the purpose
21
                of coercing Plaintiff to pay the alleged debt.
22
     62. As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is liable to
23
        Plaintiff for actual damages.
24
                                             COUNT V
25
                                         (K.S.A § 60-3701)
26
     63. Plaintiff incorporates herein by reference all of the above paragraphs of this Complaint
27
        as though fully set forth herein at length.
28
                                                   -9-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:19-cv-02176-CM-GEB Document 1 Filed 04/04/19 Page 10 of 11




 1      64. Kansas Stat § 60-3701 allows a Plaintiff to recover punitive damages where it is proven
 2          “by clear and convincing evidence in the initial phase of the trial, that the defendant
 3          acted toward the plaintiff with willful conduct, wanton conduct, fraud or malice.”
 4      65. Plaintiff is informed and believes that the aforesaid conduct was willful, wanton and
 5
            malicious and Defendant’s conduct was done in complete conscious disregard of
 6
            Plaintiff’s rights.
 7
        66. Defendant was aware that Plaintiff had disputed the debt and requested that Defendants
 8
            contact her in writing only, and despite that, Defendants bombarded Plaintiff with
 9
            automated debt collection calls in violation of the TCPA, FDCPA, KCPA, and
10
            Plaintiff’s privacy rights.
11
        67. As a result of Defendant’s conduct and violations, Defendant is liable to Plaintiff for
12
13          punitive damages.

14                                          PRAYER FOR RELIEF

15          WHEREFORE, Plaintiff Casey Newlin respectfully requests judgment be entered

16   against Defendants, Midland Credit Management, Inc., and Midland Funding LLC, for the
17   following:
18                A. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
19                   227(b)(3)(C);
20                B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A);
21
                  C. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
22
                  D. Costs and reasonable attorney’s fee’s pursuant to 15 U.S.C. § 1692k(a)(3);
23
                  E. Statutory damages up to $10,000.00 per violation pursuant to K.S.A. § 50-
24
                     636(a);
25
                  F. Actual damages pursuant to K.S.A. § 50-634(b);
26
                  G. Cost and reasonable attorneys’ fees pursuant to K.S.A. § 50-634(e);
27
28
                                                     - 10 -
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:19-cv-02176-CM-GEB Document 1 Filed 04/04/19 Page 11 of 11




 1          H. Punitive damages to be determined at trial, for the sake of example of punishing
 2              Defendant for their malicious, wanton and willful conduct, pursuant to K.S.A §
 3              60-3701;
 4          I. Awarding Plaintiff any pre-judgment and post-judgment interest as may be
 5
                allowed under the law; and
 6
            J. Any other relief that this Honorable Court deems appropriate.
 7
 8
                                  DEMAND FOR JURY TRIAL
 9
         Please take notice that Plaintiff demands a trial by jury in this action.
10
11
                                                            RESPECTFULLY SUBMITTED,
12
13   Dated: April 4, 2019
                                                            By: /s/ JD Haas_________
14                                                          JD Haas, Esq.
                                                            J D Haas & Associates, PLLC
15                                                          9801 Dupont Avenue South, Suite 430
                                                            Bloomington, MN 55431
16                                                          T: (952) 345-1025
17                                                          F: (952) 854-1665
                                                            E: jdhaas@jdhaas@.com
18
                                                            Attorneys for Plaintiff,
19                                                          Casey Newlin
20
21
22
23
24
25
26
27
28
                                                  - 11 -
                              COMPLAINT AND DEMAND FOR JURY TRIAL
